Mr. Justice Holdom delivered the opinion of the court. 2. Gabriebs, § 476*—when evidence sufficient to sustain judgment for defendant in action for personal injuries. In an action by a street car passenger against the street railway company for damages for personal injuries sustained while plaintiff was attempting to leave the car, and in which defendant contended that plaintiff was thrown and injured in attempting to get off while the car was in motion and before it had stopped, evidence held sufficient to support a judgment for defendant. 3. Appeal and error, § 1414*—when finding of trial court will not be disturbed: The finding of a trial judge will not be disturbed on appeal as unsupported by the evidence unless such finding is manifestly contrary to the probative force of the evidence. 4. Dismissal, nonsuit and discontinuance, § 43*—when motion for nonsuit is too late. A motion for a nonsuit in a case tried without, a jury cannot be entertained after the trial court has announced its findings and declared its decision of the case.